Citation Nr: 1549021	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from December 28, 2009 to September 30, 2011. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel











INTRODUCTION

The appellant is a Veteran who had a period of active duty for training (ACDUTRA) from May 21, 1984 to September 8, 1984, and active duty service from September 2006 to December 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2015, the Board remanded the case to the RO for additional development, to specifically include adjudication as to entitlement to TDIU from December 28, 2009 to September 30, 2011.  The case was thereafter returned to the Board for its further consideration.  

In a statement dated September 28, 2015, the Veteran requested that his representative at the time, North Carolina Division of Veterans Affairs, be removed as his representative.  He also stated that he would be representing himself. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In a Board remand dated in July 2015, the RO was directed to adjudicate the issue of entitlement to TDIU from December 28, 2009 to September 30, 2011, in light of the increased combined schedular rating during this period as granted by the Board in its concurrent decision.  The RO subsequently issued a supplemental statement of the case (SSOC) in September 2015 whereby it denied entitlement to TDIU prior to "October 8, 2013," on the basis of a lack of medical evidence documenting occupational and social impairment which precluded the Veteran from substantially gainful employment.  In addition, the RO discounted a referral to the Director of Compensation Service for a possible extraschedular evaluation after concluding that there was no evidence of marked interference with employment or frequent periods of hospitalization associated with the Veteran's service-connected disabilities during the applicable period. 

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  The Veteran's service connected disabilities, with a combined evaluation of 70 percent from December 28, 2009 and 90 percent from February 25, 2011, meet the minimum percentage requirements during the entire period under review, and are thus not at issue. 

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In his claim for TDIU submitted in December 2011, the Veteran reported that he last worked in December 2009, when he was discharged from active service in the US Army.  In the same claim, he reported that the highest grade level he achieved was his GED.  In the November 2011 VA examination, he reported that he worked at a textile mill for over ten years before joining the service.  

In a work history report submitted in December 2010 to the Social Security Administration (SSA) as part of an independent claim for disability benefits, the Veteran indicated that he worked full time as a press operator for a rubber processing plant from October 1995 to January 2010.  According to him, the work required lifting weight of one hundred pounds or more at times and involved most of the physical motions outlined in the report.  In addition, he reported that he worked as a drill sergeant from January 1992 to January 2010, which involved lifting weights of fifty pounds or more at times and required all of the physical motions outlined in the report. 

Outpatient records from the Durham VAMC dated from March 2010 to October 2011 reflect the Veteran's continued unemployed status and his lack of vocational training following his discharge from active service.  In a function report submitted in August 2010 to SSA, the Veteran's wife reported that his various conditions affect lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, stair climbing, seeing, memory, completing tasks, and concentration.  Furthermore, his wife stated that "he walks with a limp often even in shorter distances because of hip and back pain.  The shoulder pain affects his ability to reach.  His vision is affected by his diabetes."  An SSA reviewer concluded in August 2010 that the Veteran's duties in service following his injuries in June 2007 were equivalent to that of an administrative assistant and that if he worked the same amount of time that he did while he was in service for a civilian salary, it would not be deemed "SGA" (substantial gainful activity).  

In short, the evidence of record demonstrates that the Veteran was not employed from December 28, 2009 to September 30, 2011, and suggests that this lack of employability may be related to his various service-connected disabilities.  In TDIU claims, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  Here, the Veteran underwent one VA examination during the applicable period, in February 2011.  Although it is unclear from the general organizational layout of the examination, it appears that the evaluator considered the overall effect of the Veteran's sleep apnea, low back condition, right and left shoulder condition, left knee condition, right ankle condition, left hip condition, and diabetes mellitus II, and opined that these conditions caused "partial impairment [of] physical activities of employment."  The 2011 examiner does not offer any opinions as to the functional impact of any of the Veteran's other conditions that are service-connected during the period from December 28, 2009 to September 30, 2011. 

The February 2011 VA examination is not sufficiently responsive to the question of what impact the Veteran's service-connected disabilities, separately or in concert, had on the Veteran's ability to obtain or maintain substantially gainful employment from December 28, 2009 to September 30, 2011.  The examiner does not offer an opinion as to the total effect of all of the Veteran's service-connected disabilities on his ability to obtain gainful employment.  Moreover, the examiner does not distinguish between those disabilities that are service-connected and those disabilities that are not.  Finally, the examiner necessarily only considered the medical evidence regarding the Veteran's various disabilities that was available at the date of the examination, February 25, 2011, which does not encompass the entire period at issue in this appeal. 

In light of the foregoing, a new VA opinion is needed which takes into consideration the entire record from December 28, 2009 to September 30, 2011 and specifically addresses the effect that the disabilities that are currently service-connected during the applicable period have on the Veteran's ability to obtain and maintain gainful employment. 

Accordingly, the case is REMANDED for the following action: 

1. Arrange to have the Veteran's file sent to a VA
examiner for the purpose of obtaining an opinion as to the impact the disabilities, for which the Veteran is service connected from December 28, 2009, to September 30, 2011, would have on his ability to obtain and maintain "substantially gainful" employment during this period.  The claims file must be made available to and reviewed by the examiner. 

The examiner should address the Veteran's functional and industrial impairment from the following disabilities that are service connected from December 28, 2009: sleep apnea; diabetes mellitus, type II with erectile dysfunction; right shoulder arthritis with subacromial bursitis; left shoulder arthritis with status post rotator cuff repair; left knee patellofemoral syndrome with patella tendonitis; right ankle achilles calcaneal tendonitis; and  thoracolumbar spine degenerative joint and disc disease The examiner should also address the following disabilities that were added to the Veteran's service-connected list from February 25, 2011: pseudofolliculitis barbae; bilateral plantar fasciitis with pes planus; right knee patellofemoral syndrome; left ankle achilles calcaneal tendonitis; hypertension; residual scar status post rotator cuff repair; and superficial acne.  

The examiner should consider the Veteran's educational background (high school GED) as well as his occupational history (press operator at a rubber processing plant, drill instructor, administrative assistant), and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A complete rationale for all opinions must be provided. 

2. After completion of the foregoing, readjudicate the
TDIU claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015). 


